
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Stupak introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to protect the rights of crime victims.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.A victim of a crime of violence, as these
				terms may be defined by law, shall have the rights:
						
							to reasonable notice of, and not to be excluded
				  from, any public proceedings relating to the crime; 
							to be heard, if present, and to submit a statement
				  at all such proceedings to determine a conditional release from custody, an
				  acceptance of a negotiated plea, or a sentence;
							to the foregoing rights at a parole proceeding that
				  is not public, to the extent those rights are afforded to the convicted
				  offender;
							to reasonable notice of and an opportunity to submit
				  a statement concerning any proposed pardon or commutation of a
				  sentence;
							to reasonable notice of a release or escape from
				  custody relating to the crime;
							to consideration of the interest of the victim that
				  any trial be free from unreasonable delay;
							to an order of restitution from the convicted
				  offender;
							to consideration for the safety of the victim in
				  determining any conditional release from custody relating to the crime; and
				  
							to reasonable notice of the rights established by
				  this article.
					2.Only the victim or the victim's lawful
				representative shall have standing to assert the rights established by this
				article. Nothing in this article shall provide grounds to stay or continue any
				trial, reopen any proceeding or invalidate any ruling, except with respect to
				conditional release or restitution or to provide rights guaranteed by this
				article in future proceedings, without staying or continuing a trial. Nothing
				in this article shall give rise to or authorize the creation of a claim for
				damages against the United States, a State, a political subdivision, or a
				public officer or employee.
					3.The Congress shall have the power to
				enforce this article by appropriate legislation. Exceptions to the rights
				established by this article may be created only when necessary to achieve a
				compelling interest.
					4.This article shall take effect on the 180th
				day after the ratification of this article. The right to an order of
				restitution established by this article shall not apply to crimes committed
				before the effective date of this article.
					5.The rights and immunities established by
				this article shall apply in Federal and State proceedings, including military
				proceedings to the extent that the Congress may provide by law, juvenile
				justice proceedings, and proceedings in the District of Columbia and any
				commonwealth, territory, or possession of the United
				States.
					.
		
